          Case 4:18-cv-01885-HSG Document 848 Filed 10/04/19 Page 1 of 4


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Daniel A. Apgar (admitted pro hac vice)
     jcarlin@venable.com                             dapgar@venable.com
3    Natalie Lieber (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     ndlieber@venable.com                            smccarthy@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joshua D. Calabro (admitted pro hac vice)
     cgerson@venable.com                             jdcalabro@venable.com
5    Jason M. Dorsky (admitted pro hac vice)         Stephen Yam (admitted pro hac vice)
     jmdorsky@venable.com                            syam@venable.com
6    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@venable.com                            cnbingaman@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14
     HOLLAND LAW LLP
15   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
16   Tel: (415) 200-4980
     Fax: (415) 200-4989
17
     Attorneys for Plaintiffs
18
                            IN THE UNITED STATES DISTRICT COURT
19                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
      LITIGATION
22
                                                          DECLARATION OF CAITLYN N.
                                                          BINGAMAN IN SUPPORT OF
23
                                                          HTC’S ADMINISTRATIVE
                                                          MOTION TO SEAL (DKT. NO. 794)
24

25

26

27

28


                                                     1
                DECLARATION IN SUPPORT OF HTC’S ADMINISTRATIVE MOTION TO SEAL
                                 CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 848 Filed 10/04/19 Page 2 of 4


1                                               DECLARATION
2           I, Caitlyn N. Bingaman declare as follows:
3           1.      I am an associate at Venable LLP, counsel for Plaintiffs Koninklijke Philips N.V. and
4    U.S. Philips Corporation (collectively, “Philips”). I have personal knowledge of the facts contained
5    in this declaration and could competently testify to the statements contained herein.
6           2.      I submit this declaration under Civil Local Rule 79-5(e)(1) in support of HTC’s
7    Administrative Motion to Seal (Dkt. No. 794) (“Administrative Motion”) regarding confidential
8    information of Philips contained within HTC’s Opposition to Plaintiffs’ Motion for Partial Summary
9    Judgment (Dkt. 796) (“Opposition”), Exhibit L (Dkt. 796-14), and the Deposition Transcript of
10   Warner Ten Kate (Dkt. 796-5) (“Exhibit C”) (collectively “HTC’s Confidential Filings”).
11          3.      Requests to seal portions of a judicial record in conjunction with dispositive motions
12   generally must meet a “compelling reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,
13   678 (9th Cir. 2010) (quoting Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
14   2006)). Under this standard, there is a “strong presumption in favor of access [as] the starting point,”
15   and to overcome this presumption, a party must “articulate compelling reasons supported by specific
16   factual findings that outweigh the general history of access and the public policies favoring
17   disclosure.” Id. (quoting Kamakana, 447 F.3d at 1178-79); Kamakana, 447 F.3d at 1178.
18          4.      Here, HTC’s Confidential Filings contain non-public proprietary information that is
19   confidential to Philips, and which has been designated as HIGHLY CONFIDENTIAL – OUTSIDE
20   COUNSEL ONLY by Philips under the Protective Order in this litigation. Moreover, as described
21   with particularity below, it is Philips’ practice and policy to maintain the confidentiality of this
22   information, and Philips would suffer substantial harm if the Court denies HTC’s Administrative
23   Motion as to this material.
24   Opposition (Dkt. 796):
25          5.      In particular, HTC’s Opposition contains non-public confidential information
26   regarding Philips’ internal practices and policies regarding its involvement in standard setting and
27   standard setting organizations, as well as the existence of related non-public Philips programs. This
28   information is proprietary to Philips and the public disclosure of such information would severely

                                                          2
                 DECLARATION IN SUPPORT OF HTC’S ADMINISTRATIVE MOTION TO SEAL
                                  CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 848 Filed 10/04/19 Page 3 of 4


1    harm Philips, as it could be used against Philips by other parties involved in negotiations regarding
2    standard setting and standard setting organizations. Such information is included in the following
3    sections HTC’s Opposition: page 24 lines 15-17. Philips accordingly requests that the Court seal
4    those portions of HTC’s Opposition that discuss material designated as confidential by Philips, as
5    reflected in the proposed redactions filed herewith. Big Baboon, Inc. v. SAP America, Inc., No. 4:17-
6    cv-02082-HSG, 2019 WL 1791421 at *5 (N.D. Cal. Apr. 24, 2019) (granting motion to seal because
7    the exhibits contained confidential pricing information that could be harmful if public and the
8    documents were “narrowly tailored to seal only sealable material”); Synchross Techs., Inc. v.
9    Dropbox Inc., No. 16-cv-00119-HSG, 2018 WL 6002319, at *3 (N.D. Cal. Nov. 15, 2018) (granting
10   motions to seal documents which disclosed confidential business strategies and information).
11   Exhibit C (Dkt. 796-5)
12          6.      In particular, HTC’s Exhibit C contains non-public confidential information regarding
13   Philips’ internal practices and policies regarding its involvement in standard setting and standard
14   setting organizations, as well as the existence of related non-public Philips programs. This
15   information is proprietary to Philips and the public disclosure of such information would severely
16   harm Philips, as it could be used against Philips by other parties involved in negotiations regarding
17   standard setting and standard setting organizations. Such information is included in the following
18   sections HTC’s Exhibit C: pages 153 line 1 – page 155 line 21; page 156 lines 10-15, 19-20; page
19   157 line 2- 160 line 25; page 177 lines 1-5. Philips accordingly requests that the Court seal those
20   portions of HTC’s Exhibit C that discuss material designated as confidential by Philips, as reflected
21   in the proposed redactions filed herewith. Big Baboon, 2019 WL 1791421 at *5 (granting motion to
22   seal because the exhibits contained confidential pricing information that could be harmful if public
23   and the documents were “narrowly tailored to seal only sealable material”); Synchross Techs., 2018
24   WL 6002319, at *3 (granting motions to seal documents which disclosed confidential business
25   strategies and information).
26   Exhibit L (Dkt. 796-14):
27          7.      In particular, HTC’s Exhibit L contains non-public confidential information regarding
28   Philips’ internal practices and policies regarding its involvement in standard setting and standard

                                                        3
                 DECLARATION IN SUPPORT OF HTC’S ADMINISTRATIVE MOTION TO SEAL
                                  CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 848 Filed 10/04/19 Page 4 of 4


1    setting organizations, as well as the existence of related non-public Philips programs. This
2    information is proprietary to Philips and the public disclosure of such information would severely
3    harm Philips, as it could be used against Philips by other parties involved in negotiations regarding
4    standard setting and standard setting organizations. Such information is included in the entirety of
5    HTC Exhibit L and Philips accordingly requests that the Court seal the entire exhibit. Big Baboon,
6    2019 WL 1791421 at *5 (granting motion to seal because the exhibits contained confidential pricing
7    information that could be harmful if public and the documents were “narrowly tailored to seal only
8    sealable material”); Synchross Techs., 2018 WL 6002319, at *3 (granting motions to seal documents
9    which disclosed confidential business strategies and information).
10          8.      I declare under penalty of perjury under the laws of the State of California and the
11   United States of America that the foregoing is true and correct.
12

13          Executed on October 4, 2019 in New York, New York
14

15
                                               /s/ Caitlyn N. Bingaman
16                                               Caitlyn N. Bingaman
17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
                 DECLARATION IN SUPPORT OF HTC’S ADMINISTRATIVE MOTION TO SEAL
                                  CASE NO. 4:18-CV-01885-HSG-EDL
